PER CURIAM.
The plaintiff, Mae M. Warren (now Mattoon) brought this action to recover $2,952 alleged to be due her as the beneficiary of a policy of group insurance issued by defendant, John Hancock Mutual *179Life Insurance Company, covering the life of her deceased husband, Donald E. Warren. After both parties had rested, defendant moved for directed verdict and the trial judge stated that in his opinion the motion should be granted. However, at the request of the plaintiff, made pursuant to OES 18.140, the court submitted the case to the jury. The jury returned a verdict for plaintiff. Thereafter, defendant moved for a judgment in its favor notwithstanding the verdict on the ground that there was no substantial evidence to support the verdict for the plaintiff. This motion was allowed and a judgment notwithstanding the verdict entered for the defendant. Plaintiff appeals.
We have carefully reviewed the record and agree with the trial judge that there was no substantial evidence to support a verdict for the plaintiff.
Affirmed.